         Case 4:15-cv-04539-JST Document 81 Filed 10/15/19 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    OCT 15 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 ROBERT E. WHITE, an individual, and           No. 16-17137
 all others similarly situated,
                                               D.C. No. 3:15-cv-04539-JST
               Plaintiff - Appellant,
                                               U.S. District Court for Northern
   v.                                          California, San Francisco

 SQUARE, INC., a Delaware                      MANDATE
 corporation,

               Defendant - Appellee.


        The judgment of this Court, entered September 23, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rebecca Lopez
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
